                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


WASH WORLD INC.,

                      Plaintiff,

               v.                                           Case No. 19-C-1562

BELANGER INC., et al.,

                      Defendants.


                ORDER DENYING MOTION TO COMPEL DISCLOSURE
                   OF ATTORNEY-CLIENT COMMUNICATONS



       Plaintiff Wash World Inc. (Washworld) brought an action seeking declaratory relief

pursuant to 28 U.S.C. §§ 2201–02 and 35 U.S.C. § 100 et seq. that U.S. Patent No. 8,602,041 (the

’041 patent), owned by Defendants Belanger, Inc. and Piston OPW, Inc. is invalid, or, if valid, is

not infringed by or is unenforceable against Washworld. Defendant Belanger, Inc. filed a

counterclaim seeking damages for Washworld’s alleged willful infringement of its patent. The

matter is before the court on Belanger’s motion to compel Washworld to produce all

communications between Washworld and its attorneys, Davis & Kuelthau, concerning the

infringement and validity of the ’041 patent, as well as a deposition witness to discuss those

communications. Dkt. No. 56.

                                       BACKGROUND

       In May 2018, Washworld launched its RAZOR® Edge optional package, which included

three components—(1) a moving, overhead spray arch, (2) a colored lighting system, and (3) a

lighted cover for the arch—that customers could opt to add to a RAZOR car wash system. In July




         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 1 of 9 Document 89
2018, Belanger sent Washworld a letter alleging that the RAZOR® Edge system infringed its ’041

patent. In response, Washworld had Attorney Joseph Heino, a patent attorney with the law firm

Davis & Kuelthau, review the allegation that Washworld’s car wash system infringed the ’041

patent. On August 15, 2018, after completing his review, Attorney Heino sent a letter to Belanger

setting forth his opinion that Washworld’s RAZOR® Edge system did not infringe the ’041 patent

and/or that the ’041 patent was invalid.      Approximately a year later, Washworld received

Belanger’s response in the form of a second cease and desist letter. Attorney Heino wrote a further

letter in response. At the same time, Washworld began working with Davis & Kuelthau civil

litigation Attorneys Sherry Coley and Tiffany Woelfel, and on October 24, 2019, commenced this

action for declaratory relief.

        During discovery, Washworld asserted that it would be relying on an advice-of-counsel

defense to Belanger’s claim of willful infringement and waived privilege over its pre-litigation

communications with Mr. Heino regarding the validity of the ’041 patent. Washworld produced

those documents relating to its pre-litigation communications with Attorney Heino. But it has

refused Belanger’s request for communications that occurred after the involvement of Attorneys

Coley and Woelfel as trial counsel and the decision to commence the lawsuit against Belanger on

the ground that those communications are protected by the attorney-client privilege. Belanger

contends that Washworld’s waiver of attorney-client privilege extends not only to its

communications with Attorney Heino after suit was filed but to all communications with its trial

attorneys that relate to infringement or validity. This follows, Belanger contends, both because

Heino has appeared in the case as trial counsel and because Washworld’s other trial counsel,

Attorneys Coley and Woelfel, are members of the same firm. Alternatively, Belanger requests

that the court either preclude Washworld from relying on Attorney Heino’s August 2018 letter and



                                                2

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 2 of 9 Document 89
otherwise relying on an opinion of counsel defense, or limit Washworld’s defenses to the

arguments articulated in Attorney Heino’s letter.

                                            ANALYSIS

       “[Q]uestions of privilege and discoverability that arise from assertion of the advice-of-

counsel defense necessarily involve issues of substantive patent law;” thus Federal Circuit law

applies. In re EchoStar Comm’ns Corp., 448 F.3d 1294, 1298 (Fed. Cir. 2006). In EchoStar, the

Federal Circuit determined that a party that relied on the advice of counsel as a defense “waived

the attorney-client privilege with regard to any attorney-client communications related to the same

subject matter.” Id. at 1299. However, EchoStar concerned in-house counsel; it did not consider

waiver resulting from assertion of the advice-of-counsel defense as it relates to trial counsel. The

following year, in In re Seagate Technology, LLC, 497 F.3d 1360 (Fed. Cir. 2007) (en banc), the

Federal Circuit sought to clarify the willfulness doctrine and the scope of the waiver of attorney-

client privilege, especially relative to the difference between opinion and trial counsel, resulting

from assertion of the advice-of-counsel defense. In Halo Electronics, Inc. v. Pulse Electronics,

Inc., 136 S.Ct. 1923 (2016), the Supreme Court overturned Seagate’s two-part willfulness test for

determining whether to award enhanced damages because the test was “overly rigid” and

inappropriately infringed on district courts’ discretion. Halo did not address the issue of privilege,

however, so Seagate’s privilege holding remains the Federal Circuit law governing patent cases.

       Seagate was an action for mandamus in which the alleged infringer sought review of a

district court’s order compelling disclosure of all communications by all counsel, including trial

counsel, concerning the subject-matter opinion counsel had addressed, i.e., infringement, validity,

and enforceability, from when the defendant first learned of the patent until the alleged

infringement ceased. The district court had held that, having placed at issue the advice of its



                                                  3

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 3 of 9 Document 89
opinion counsel and having produced the otherwise privileged opinions communicated to it,

Seagate had thereby waived the privilege with respect to all communications not only with opinion

counsel, but also with its other attorneys, including trial counsel, concerning the subject matter of

the advice. See Convolve, Inc. v. Compaq Comput. Corp., 224 F.R.D. 98, 104 (S.D.N.Y. 2004).

After the district court denied its motions for a stay and certification of an interlocutory appeal,

Seagate petitioned for a writ of mandamus. The Federal Circuit stayed the discovery orders and

sua sponte ordered en banc review of the petition. Seagate, 497 F.3d at 1367.

       The Federal Circuit began its analysis of the waiver question by acknowledging the historic

importance of the attorney-client privilege:

       Recognizing that it is “the oldest of the privileges for confidential communications
       known to the common law,” we are guided by its purpose “to encourage full and
       frank communication between attorneys and their clients and thereby promote
       broader public interests in the observance of law and administration of justice.”
       Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). The privilege also
       “recognizes that sound legal advice or advocacy serves public ends and that such
       advice or advocacy depends upon the lawyer's being fully informed by the client.”
       Id.

Id. at 1372. Turning to the question of waiver, the court noted that the “‘widely applied standard

for determining the scope of a [client’s] waiver . . . is that the waiver applies to all other

communications relating to the same subject matter.’” Id. (quoting Fort James Corp. v. Solo Cup

Co., 412 F.3d 1340, 1349 (Fed. Cir. 2005)). “This broad scope,” the court noted, “is grounded in

principles of fairness and serves to prevent a party from simultaneously using the privilege as both

a sword and a shield; that is, it prevents the inequitable result of a party disclosing favorable

communications while asserting the privilege as to less favorable ones.” Id. (citing EchoStar, 448

F.3d at 1301). Yet, “[u]ltimately,” the court explained, “‘[t]here is no bright line test for

determining what constitutes the subject matter of a waiver[;] rather courts weigh the

circumstances of the disclosure, the nature of the legal advice sought and the prejudice to the

                                                 4

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 4 of 9 Document 89
parties of permitting or prohibiting further disclosures.’” Id. (quoting Fort James, 412 F.3d at

1349–50) (second alteration in original).

       In addressing waiver resulting from the advice-of-counsel defense to a claim of willful

infringement, the court observed that district courts had reached varying conclusions as to whether

the waiver extended to trial counsel, with several holding that it did. “Recognizing the value of a

common approach” and in light of its new willfulness analysis, the court set out to provide some

guidance as to how the question should be addressed. Id. at 1373. Rather than focusing on the

subject matter of the communications at issue, the court instead looked to “the significantly

different functions of trial counsel and opinion counsel.” Id. The court explained:

       Whereas opinion counsel serves to provide an objective assessment for making
       informed business decisions, trial counsel focuses on litigation strategy and
       evaluates the most successful manner of presenting a case to a judicial decision
       maker. And trial counsel is engaged in an adversarial process. . . . Because of the
       fundamental difference between these types of legal advice, this situation does not
       present the classic ‘sword and shield’ concerns typically mandating broad subject
       matter waiver. Therefore, fairness counsels against disclosing trial counsel’s
       communications on an entire subject matter in response to an accused infringer’s
       reliance on opinion counsel’s opinion to refute a willfulness allegation.

Id. The court went on to hold that assertion of the advice-of-counsel defense did not constitute a

waiver of privilege over communications with trial counsel because opinion counsel’s work is

primarily focused on evaluating conduct that occurred before litigation commenced, and trial

counsel’s work is focused on the adversarial process. Id. at 1374. In sum, the court held “as a

general proposition, . . . asserting the advice of counsel defense and disclosing opinions of opinion

counsel do not constitute waiver of the attorney-client privilege for communications with trial

counsel.” Id. However, the court did not purport to set out an absolute rule. Instead, it concluded

that trial courts would remain free to exercise their discretion in unique circumstances to extend

waiver to trial counsel, such as if a party or counsel engages in chicanery. Id. at 1374–75.



                                                 5

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 5 of 9 Document 89
       Neither party has cited a Federal Circuit case parallel to this one where a party asserting an

advice-of-counsel defense has engaged attorneys from the same firm to act as both opinion and

trial counsel. In the absence of clear Federal Circuit or Supreme Court precedent on the various

circumstances such cases present, district courts across the country have exercised their discretion

in balancing fairness to the parties with the demands of the adversarial system, with differing

results. See, e.g., Procom Heating, Inc. v. GHP Grp., Inc., No. 1:13CV-00163-GNS, 2016 WL

3659137 (W.D. Ky. May 11, 2016); Alloc, Inc. v. Pergo, LLC, No. 00-C-0999, 2010 WL 38008977

(E.D. Wis. Sept. 23, 2010); Tyco Healthcare Grp. LP v. E-Z-M, Inc., No. 2:07-CV-262 (TJW),

2010 WL 2079920 (E.D. Tex. May 24, 2010); V. Mane Fils, S.A. v. Int’l Flavors & Fragrances

Inc., No. 06-2304, 2009 WL 1968925 (D.N.J. July 1, 2009).

       Belanger argues that, having failed to maintain a wall of separation between opinion

counsel and trial counsel, Washworld should be found to have waived its attorney-client privilege

as to all communications concerning infringement and validity of the ’041 patent with both opinion

counsel and trial counsel for the entire period from when Washworld first sought advice from

counsel throughout the entire litigation. The waiver of attorney-client privilege and work product

immunity extends to the Davis & Kuelthau trial team in the case, Belanger argues, because (1)

opinion counsel and trial counsel are from the same firm, and (2) opinion counsel has appeared as

trial counsel in the case. Mem. in Support, Dkt. No. 58, at 8. To deny it such information, Belanger

contends, would allow Washworld to use selective disclosure “as a sword and a shield.” Reply

Br., Dkt. No. 62, at 10.

       Belanger’s argument in large part ignores the substantially different approach to the issue

adopted by the Federal Circuit in Seagate. As Seagate noted, “[b]ecause willful infringement in

the main must find its basis in prelitigation conduct, communications of trial counsel have little, if



                                                  6

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 6 of 9 Document 89
any, relevance warranting their disclosure, and this further supports generally shielding trial

counsel from the waiver stemming from an advice of counsel defense to willfulness.” 497 F.3d at

1374. Here, the advice of counsel on which Washworld claims it relied was set forth in Attorney

Heino’s response to Belanger’s 2018 cease and desist letter, which was written more than a year

before the case was filed. Though a response to the patent holder’s cease and desist letter is not

the usual way an attorney conveys advice to a client, Washworld claims Attorney Heino’s letter

memorializes the opinion he provided and forms the basis of Washworld’s good faith belief that it

was not infringing Belanger’s patent. Belanger is free to challenge Washworld’s claim at trial, but

by asserting it, Washworld does not waive its right to confidential communications with its

attorneys throughout the litigation.

       To be sure, as the case proceeds, Washworld may receive additional advice from trial

counsel that may cause it to question Attorney Heino’s opinion. But that is true in every patent

case where advice of counsel is asserted as a defense to willful infringement. The advice an alleged

infringer receives from its attorney may seem wholly convincing before litigation starts, but less

so after the patent holder raises issues or offers arguments that may not have been appreciated or

considered. Trial counsel no doubt has an obligation to advise the client of such developments.

But that does not make trial counsel’s communications discoverable. This is true whether the

attorney who provided the earlier opinion works in the same firm or not. Were it otherwise, the

defendant in a patent infringement suit could never assert advice of counsel as a defense without

waiving attorney-client privilege as to communications with all counsel concerning the key issues

in the case. It is for this reason that Seagate looked to the pre-litigation phase as the crucial time

period for considering attorney advice, notwithstanding the fact the patent infringement is an

ongoing offense that can continue after litigation has commenced.



                                                  7

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 7 of 9 Document 89
        The fact that Attorney Heino works for the same firm does not change the analysis.

Although Belanger claims that Attorney Heino is also acting as trial counsel and he has entered an

appearance in the case, he presumably will not represent Washworld at trial if it maintains its

advice-of-counsel defense. The Rules of Professional Responsibility prohibit an attorney from

acting as an advocate at a trial in which the attorney is likely to be a necessary witness, though the

prohibition does not extend to other attorneys in the firm. Wis. SCR 20:3.7. The opinion on which

Washworld claims it relied was provided by Attorney Heino before litigation began and before the

litigation attorneys had any involvement. Washworld has already produced for Belanger the letter

conveying Attorney Heino’s opinions and all related communications, including the

communications between Washworld and counsel prior to issuance of the letter, drafts of the letter,

and communications regarding Attorney Heino’s analysis of Belanger’s second cease and desist

letter. This is what Seagate requires.

       True, Attorney Heino’s opinion concerning infringement or validity may change as the

case proceeds. But it is the alleged infringer’s state of mind, not its attorney’s, that is at issue in

the defense to a claim of willful infringement. And according to Seagate, it is the alleged

infringer’s state of mind at the inception of the lawsuit that is key. In Seagate, the court noted “a

willfulness claim asserted in the original complaint [or counterclaim] must necessarily be

grounded exclusively in the accused infringer’s pre-filing conduct.” Seagate, 497 F.3d at 1374.

While Seagate suggested that post-litigation willful infringement could be addressed in a motion

for a preliminary injunction, the court also recognized that “in some cases a patentee may be denied

a preliminary injunction despite establishing a likelihood of success on the merits, such as when

the remaining factors are considered and balanced.” Id. The court nevertheless rejected the notion

that the potential relevance of counsel’s advice after litigation had commenced warranted the



                                                  8

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 8 of 9 Document 89
complete waiver of the attorney-client privilege as to such communications throughout trial. That

is exactly what Belanger seeks here.

       For these reasons, Belanger’s motion to compel disclosure of attorney-client

communications beyond those already disclosed is denied. The court’s ruling, however, is not

final. Seagate made clear that “trial courts remain free to exercise their discretion in unique

circumstances to extend waiver to trial counsel, such as if a party or counsel engages in chicanery

[and that] rules concerning privileges are subject to review and revision.” Id. at 1374–75.

Belanger has not demonstrated the existence of unique circumstances or chicanery at this time so

as to persuade the court that the general rule recognized in Seagate should not apply. If that occurs,

the court can revisit the issue. On the record now before the court, however, Belanger’s motion to

compel (Dkt. No. 56) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 11th day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  9

         Case 1:19-cv-01562-WCG Filed 12/11/20 Page 9 of 9 Document 89
